 

NOTICE OF ELIGIBILITY

 

Overseas Shipholding Group, Inc.
666 Third Avenue
New York, New York 10017

 

Lois Zabrocky

c/o Overseas Shipholding Group, Inc.

666 Third Avenue

New York, New York 10017

 

Dear Ms. Zabrocky:

 

Reference is hereby made to the Overseas Shipholding Group, Inc. Severance
Protection Plan, effective as January 1, 2006, as amended and restated effective
as of December 31, 2008 (the “Plan”). Any capitalized term used but not defined
herein shall have the meaning ascribed to such term in the Plan.

 

The purpose of this Notice of Eligibility is to inform you that effective as of
December 31, 2008, subject to the terms of the Plan, you are hereby eligible to
participate in the Plan as a Tier A Executive. This Notice of Eligibility shall
supersede and replace any prior Notice of Eligibility provided to you.

Sincerely,

 

Overseas Shipholding Group, Inc.

 

By: /s/Robert E. Johnston   Name: Robert E. Johnston   Title: Senior Vice
President  

 

ACKNOWLEDGEMENT AND AGREEMENT:

 

In consideration of participation in the Plan as an Eligible Executive, the
undersigned hereby acknowledges and agrees to be bound by the restrictive
covenants and agreements set forth in Section 7 of the Plan, including, without
limitation, the injunctive provisions of Section 7(b).

 

/s/Lois Zabrocky   Lois Zabrocky  

 

Date: December 29, 2008

 

 

 

